Citation Nr: 0941829	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 to October 
1952.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating 
determination of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In February 2008 and December 2008, the Board remanded the 
present issue to the RO for additional evidentiary 
development.  In its December 2008 remand, the Board also 
remanded the Veteran's separate claims for a higher initial 
evaluation for the service-connected residuals of cold 
weather injuries of the left foot and right foot.  Following 
the Board's remand, the RO issued a Statement of the Case 
(SOC) granting higher initial evaluations.  As pointed out by 
the Veteran's representative in September 2009, the Veteran 
did not subsequently submit a Substantive Appeal with regard 
to those two issues.  Accordingly, they are not presently 
before the Board.  See 38 C.F.R. § 20.200, 20.204, 20.302.  

The Veteran appeared at a hearing at the RO before a local 
hearing officer in April 2006.  He also appeared at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge at the RO in July 2007.  A transcript of both hearings 
has been associated with the claims file.  

In July 2009, the Veteran submitted new medical evidence 
directly to the Board without a waiver of RO jurisdiction.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

Unfortunately, the present matter must once again be 
remanded.  

The Veteran is contending that service connection is 
warranted for arthritis claimed as due to in-service cold 
weather exposure during the Korean Conflict.  As indicated, 
the Board previously remanded the issue in February 2008 and 
December 2008.  The Board found that a VA examination was 
necessary in light of the evidence of record, including the 
Veteran's lay assertions.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  Accordingly, in its most recent 
remand (in December 2008), the Board instructed the RO to 
schedule the Veteran for a VA examination to determine 
whether the Veteran has current arthritis, to include 
arthritis of the lumbar spine, that is more likely than not 
related to his active service in Korea.  

Upon remand, the RO accurately presented the Board's request 
to the VA examiner.  In a January 2009 VA examination report, 
however, the VA examiner misstated the requested opinion to 
consist of "whether . . . the [V]eteran has arthritis of the 
LS spine" that is likely to have begun during the Veteran's 
active service.  Accordingly, the VA examiner limited the 
scope of her examination to a discussion of the Veteran's 
arthritis of the lumbar spine.  Following the VA examination, 
the RO did not seek a further addendum from the VA examiner.  

Because the Board instructed the VA examiner to address 
whether the Veteran has arthritis of any system, including 
(i.e., but not limited to) the lumbar spine, the Board finds 
that the RO did not comply with the prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (a remand by the Board confers upon a claimant, as a 
matter of law, the right to compliance with remand orders).

In this regard, the Board notes that the medical evidence 
currently includes private (non-VA) and VA treatment records 
showing that the Veteran has been diagnosed with arthritis of 
the cervical spine and right thumb, in addition to the low 
back.  Specifically, a private, November 2004 bone scan 
report notes that findings were consistent with degenerative 
changes of the lower cervical spine (and at L5-S1).  More 
recently, the Veteran submitted a May 2009 private computed 
tomography (CT) scan report showing severe degenerative 
arthritic changes in the cervical spine.  

With regard to the right thumb, the VA treatment records show 
that the Veteran was diagnosed in January 2008 with right 
thumb pain secondary to 1st carpal metacarpal ("CMC") joint 
osteoarthritis.  The Veteran underwent an electromyograph 
(EMG) in January 2008, which specifically found no evidence 
of carpal tunnel syndrome.  

Further, with regard to the hips and knees, a private June 
2004 treatment note indicates that physical examination of 
the Veteran was "normal" except for "degenerative knee and 
hip problems."  Currently, the Board notes, it does not 
appear that arthritis of the knees and hips has been 
confirmed by X-ray.  

Accordingly, upon remand, the RO should schedule the Veteran 
for a new VA examination (with a VA examiner other than the 
one who conducted the prior examinations), to determine 
whether the Veteran currently has arthritis including, but 
not limited to, arthritis of the low back (lumbar spine), 
neck (cervical spine), right hand, bilateral hips, and/or 
knees, that is related to his in-service cold weather 
exposure during active service in the Korean Conflict.  

For these reasons, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. After completing any initial 
development deemed warranted based upon a 
review of the entire record, the RO should 
schedule the Veteran for a new VA 
examination to determine the nature and 
likely etiology of the claimed arthritis.  
The VA examination should be performed by 
an examiner other than the examiner who 
performed the prior VA examinations in 
June 2008 and January 2009.  The pertinent 
evidence in the claims file, along with a 
copy of this remand, must be made 
available to the VA examiner for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions.  The examiner 
should also undertake any indicated 
studies.  Then, based on the results of 
the examination, the examiner should 
address the following:  

(a) Does the Veteran currently have 
arthritis?  If so, it is imperative that 
the examiner specify whether the Veteran 
currently has arthritis of any joint or 
spinal segment, including but not limited 
to arthritis of the cervical spine, lumbar 
spine, right hand, bilateral hips, and/or 
bilateral knees.  

(b) For each joint or spinal segment 
affected by arthritis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's current arthritis had its 
clinical onset or is otherwise 
etiologically related to the Veteran's 
active service, to include his verified 
cold weather exposure during the Korean 
Conflict.  The examiner is asked to offer 
a separate opinion addressing each 
manifestation of arthritis.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, should be provided.  In addition, 
the examiner should address the Veteran's 
lay assertions.  If the examiner cannot 
provide a requested opinion without 
resorting to speculation, he or she should 
explain the rationale for such a 
conclusion.  

2.  Following completion of the VA 
examination, the RO must ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any requested action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  The RO should then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority, and 
addressing all relevant theories of 
entitlement.  If any benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and provide the Veteran and 
his representative with the requisite time 
period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



